Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 3/17/2022, Applicant has amended Claims 1, 10, 27 and 53, cancelled claims 15, 29-46, and 54, and added new claims, Claims 55-59.  
	 Note that newly submitted claims 58 and 59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in Applicant’s response filed 7/28/2021 to the restriction requirement for the type of complement mediated disorder to be treated, Applicant elected AMD without traverse. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 58-59 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 
Claims 1-14, 16-28, 53, and 55-57 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/2022 and 5/05/2022 were filed after the mailing date of the non-final Office action on 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.




Withdrawn Objection to Drawings
The prior objection to Figure 6 of the Specification as out of order is withdrawn in light of Applicant’s amended drawings filed 3/17/2022. 


Withdrawn Claim Rejections - 35 USC § 112(a)
The prior rejection of Claims 1-14, 16-28 and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendments of Claims 1 and 53 to describe a full-length complement Factor I similar to SEQ ID NO: 2 or 4.
	

Withdrawn Claim Rejections - 35 USC § 112(b)
The prior rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn in light of Applicant’s amendments to instant claims to describe the liver-specific promoter.


Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 3, 5, 7, 9, 17-19, and 26-28 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015) is withdrawn in light of Applicant’s amendments of Claim 1 to require (1) systemically administered viral vector, (2) the nucleic acid is expressed in the liver of the subject, and (3) to limit the Factor I polypeptide to that with at least 70% amino acid identity to full length SEQ ID NO: 2 or 4, which encode human Factor I, which are not made obvious by Groendahl.

The prior rejection of Claims 2, and 11-14 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Gronski et al., (US Patent 10,137,165, filed 11/01/2010) is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claims 4, 6, 8, 10, and 16 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015), Gao et al., (US7,790,449, patented 9/07/2010), Nilsson et al., (Mol Immunology, 2011, 48:1611-1620) and Yardeni et al., (Lab Anim (NY), 2011;40(5):155-60) is withdrawn in light of Applicant’s amendment of Claim 1. Furthermore, the prior art of Yardeni is directed retro-orbital administration in non-human subjects.

The prior rejection of Claims 20-22 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view Seddon et al. (US 2011/0177957, filed 4/17/2009) is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claims 23-24 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Seddon et al. (US 2011/0177957, filed 4/17/2009), as applied to claim 20, in further view of Gronski et al., (US Patent 10,137,165, filed 11/01/2010) and Seddon et al. (US 2014/0342919, filed 3/10/2014) is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015) and Zhang et al., (US 9,291,622, filed 5/21/2010, patented 3/22/2016) is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claim 53 under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015) and Yardeni et al., (Lab Anim (NY), 2011;40(5):155-60) is withdrawn in light of Applicant’s amendment of Claim 53 to (1) the nucleic acid is expressed in the liver, and (2) limit the Factor I polypeptide to that with at least 70% amino acid identity to full length SEQ ID NO: 2 or 4, which encode human Factor I, which are not made obvious by Groendahl, Song nor Yardeni. Specifically, the prior art of Yardeni is directed retro-orbital administration in non-human subjects.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 16-19, 26-28 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015, prior art of record), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), and Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record)

With respect to claim 1, Groendahl teaches a method for treating a complement-mediated disorder of the eye in a subject in need thereof, which comprises administering to the subject a therapeutically effective amount of recombinant AAV vector comprising a nucleic acid encoding complement Factor I to be expressed in the subject (Summary of the Invention of 2109/02555193, see also priority document GB1519086.1 p. 3, Summary of the Invention). Furthermore, Groendahl teaches that complement Factor I increases the level of C3b-inactivating and iC3b-degradation activity  ([0102, 0107] of 2109/02555193, see also priority document GB1519086.1 p. 7, Factor I). 
In regard to complement Factor I of claim 1, Gorendahl teaches the human complement Factor I that is encoded by nucleic acid sequence SEQ ID NO: 2 ([0130] of 2019/0255193, see also priority document GB1519086.1 p. 9), which corresponds to NM_000204 and is translated into the amino acid of SEQ ID NO:2 (see SCORE report 06/08/2022, rag file, result #13, see also rup file, result #2).
However, Groendahl is silent with respect to intravenous administration to the subject.
Nevertheless, similar to Groendahl, Song teaches methods of treating complement mediated disorders such as AMD in a subject comprising administering a viral vector comprising a nucleic acid encoding complement Factor H, thereby increasing the level of C3b-inactivating and iC3b-degradation activity in the subject (col 2, Summary of the Invention of 2019/0177381, see also 62/232,008 priority document p. 4, Summary of the Invention)
In regard to claim 1, Song teaches intravenous administration of the viral vector to the subject ([0027-0028, 0033-0034, 0039-0040, 0043, 0047-0048] and Figs. 10-11, 15-16, 21, 22, 24, and 28-29 of 2019/0177381, see also 62/232,008 priority document p. 7, last para., p. 8, 2nd para., p. 9, 4th para., p. 10, 2nd para, p. 11 3rd & 4th para., p. 12, 2nd para., p. 39, 2nd para., and Fig. 10-11, 18, and 24-26).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of treating a complement mediated disorder in a human subject comprising administering an AAV vector comprising a nucleic acid encoding human complement Factor I as taught by Groendahl and substitute intravenous administration as taught by Song with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Michels et al. (2005) who teaches a method for treating AMD in a human subject by intravenous administration of therapeutic agent because systemic therapy eliminates the risks of local injection to the eye, and has the additional advantage of having the ability to treat both eyes simultaneously in a patient with a single administration (p. 1045, 4th para). In regard to the reasonable expectation of success of substituting the local delivery method of Groendahl with systemic delivery, Song demonstrates that intravenous administration of a viral vector encoding complement Factor H is a successful method of treating several complement mediated disorders (e.g., aHUS, retinal injury, glomerulopathy, etc.). Furthermore, because complement Factor I and complement Factor H are “cofactors” that bind each other to mediate cleavage of C3b to its inactive form iC3b (priority document GB1519086.1, p. 10, line 24 of Groendahl, see also 62/232,008 priority document p. 6, last para. Fig. 7 of Song), these complement factors share a biological nexus with respect being able to treat complement mediated disorders, wherein the successful treatment of one type complement mediated disorder by intravenous administration of the complement Factor H vector by Song provides a reasonable expectation of success in treating the other complement mediated disorder (i.e., AMD) comprising intravenous administration of the human complement Factor I vector in the method taught by Greondahl.  
However, in regard to the tissue expression of the human complement Factor I as per claim 1, Groendahl is silent with respect to expression of the complement Factor I from the liver to increase serum levels.
  Nevertheless, as stated supra, Song teaches methods of treating AMD comprising administering a viral vector comprising a nucleic acid encoding complement Factor H. Specifically, in regard to the target tissue as per claim 1, Song teaches the nucleic acid encoding the complement Factor is expressed in liver cells ([0039, 0080, 0094, 0100] of 2019/0177381, see also 62/232,008 priority document p. 22, lines 17-19, p. 28, line 19, p. 30, line 9, Figs. 16-17). Furthermore, Song teaches that after intravenous administration of the viral vector, the level of C3b-inactivating and iC3b-degradation activity in the serum of the subject is increased (Figs. 11, and 23-30 of 2019/0177381; see also 62/232,008 priority document p. 8, 2nd para., p. 9, 4th & 5th para., and Figs. 11 & 18-21). Specifically, in order to achieve liver expression, Song teaches administrating an AAV vector with liver tropism such as one with an AAV8 capsid ([0027-0028, 0033-0034, 0039-0040, 0043, 0047-0048] and Figs. 10-11, 15-16, 21, 22, 24, and 28-29 of 2019/0177381, see also 62/232,008 priority document p. 7, last para., p. 8, 2nd para., p. 9, 4th para., p. 10, 2nd para, p. 11 3rd & 4th para., p. 12, 2nd para., p. 39, 2nd para., and Fig. 10-11, 18, 24-26, and 33, see claim 15). Notably, in regard to the liver tropism of viral vectors comprising an AAV8 capsid, Song cites the prior art of Gao et al. (US 7,790,449), which evidences that viral vectors comprising the AAV8 are the most efficient for liver-directed gene transfer (col 29, 1st para., Table 3 of Gao). In addition, in order to achieve liver expression, Song also teaches the nucleic acid encoding the complement factor is operably linked to liver specific promoter ([0080] of 2019/0177381; see also 62/232,008 priority document p. 22, lines 15-25, see claim 16). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a complement mediated disorder in a subject comprising systemically administering a AAV vector comprising a nucleic acid encoding complement Factor I as suggested by Groendahl, Song, and Michels and combine an AAV8 capsid and liver promoter in order to allow expression from the liver to increase serum levels of C3b-inactivating and iC3b-degradation activity as taught by Song and Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Groendahl teaches AAV8 capsid as the viral vector ([0205-0207, 0232] of 2019/0255193, see also priority document GB1519086.1 p. 19, lines 19-30, p. 24 line 24), thereby making this an obvious choice among AAV vectors. Furthermore, in regard to targeting liver expression comprising the AAV8 vector and liver promoter, Groendahl cites the review of Nilsson et al. describing the expression of Factor I (see also priority document GB1519086.1 p. 7, Factor I), who teaches that Factor I is serum protein mainly synthesized in the liver (p. 1611, Abstract, Section 2). Moreover, Song teaches targeting the liver is desirable for maximizing expression of the serum secreted complement factor ([0080] of 2019/01777381; see also 62/232,008 priority document p. 22, lines 17-19), Thus, increasing serum levels by expression in the liver comprising intravenous administration of an AAV8 capsid containing vector with a liver specific promoter would have been obvious.  
	In regard to claims 3, 5, and 9, as stated supra, Groendahl teaches an rAAV vector, which is a non-integrating, episomal viral vector (0220] of 2109/02555193, see also priority document GB1519086.1 p.22, 2nd para)
In regard to claims 4 and 6, as stated supra, both Groendahl and Song teach the viral vector comprises an AAV8 capsid. 
In regard to claim 7, Groendahl teach the rAAV vector is an AAV2/8 vector ([0232] of 2019/0255193, see also priority document GB1519086.1 p. 24 line 24).
In regard to claim 8, as stated supra, Song and Michels suggest intravascular administration.
In regard to claims 10 and 55-56, as stated supra, Song teaches the liver specific promoter, and makes obvious the liver specific promoter human alpha-1-anti-trypsin from a limited genus of human liver specific promoters ([0080] of 2019/0177381; see also 62/232,008 priority document p. 22, line 20).
In regard to claim 16, as stated supra, Song teaches that after intravenous administration of the viral vector, the level of C3b-inactivating and iC3b-degradation activity in the serum of the subject is increased to normal (i.e., WT) levels as measured by C3 levels in the serum (Figs. 11, and 23-30 of 2019/0177381; see also 62/232,008 priority document p. 8, 2nd para., p. 9, 4th & 5th para., and Figs. 11, 18-22, 24-26). Furthermore, Groendahl teaches that normal complement Factor I levels in the serum are about 35 g/ml (priority document GB1519086.1 p. 7, 3rd para.). Thus, it would have been obvious to have between 30-40 g/ml complement Factor I in the serum of the subject.
In regard to claims 17 and 18, as stated supra, Groendahl teaches the disorder to be treated is AMD, which Greondahl teaches is progressive disease associated with over activation of the complement C3 pathway including Cb3 feedback that leads to formation of the MAC complex ([0008, 0012] of 2019/0255193, see also priority document GB1519086.1 p. 2, 4th para., p. 6 Complement System, p. 16 Age-related macular degeneration).
In regard to claim 19, Groendahl teaches not only treating but also methods of preventing AMD ([0001] of 2019/0255193, see also priority document GB1519086.1 p. 1, 1st para.), thereby making it obvious to administer the rAAV vector encoding complement Factor I to subjects at risk of AMD.
In regard to claims 26 and 27, as stated supra, Gorendahl teaches the human complement Factor I that is encoded by nucleic acid sequence that is translated into the amino acid of SEQ ID NO:2.
In regard to claim 28, as stated supra, Gorendahl teaches the human complement Factor I is used, and explicitly teaches the subject is a human ([0188, 0281] of 2019/0255193, see also priority document GB1519086.1 p. 17, lines 18-19, p.29, lines 12-13).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged.
First, Applicant argues that the primary reference of Groendahl is directed to a method comprising intraocular administration of an AAV vector encoding Factor I, wherein the AAV serotype have a tropism for the eye, and the Factor I nucleic acid is operably linked to a retinal-cell specific promoter. Thus, Groendahl is silent to systemic administration and expression from the liver of the subject to increase the serum levels of complement Factor I. Furthermore, Applicant argues that modification of the method of Groendahl to substitute systemic administration to allow liver expression would change the principle of operation of the method of Groendahl and render it unsatisfactory for its intended use to delivery Factor 1 to the eye. 
Second, Applicant argues that the secondary reference of Song does not cure the deficiencies of Groendahl. Specifically, Applicant argues that Song is directed to a truncated Factor H that is not endogenously expressed, which is very different form Factor I that is extensively processed prior to secretion.
Finally, Applicant argues that the inventors surprisingly found that very high serum concentrations of Factor I can be achieved following systemic administration of an AAV vector. Specifically, Applicant refers to Example 2 to demonstrate that intravenous injection of an AAV vector encoding Factor I which was targeted to the liver increased serum concentration of Factor I up to four times normal levels in a mouse model. Applicant goes on to argue that at the time of the invention the only systemic liver-specific gene therapy for clinical trials was an AAV vector encoding Factor IX for the treatment of hemophilia. Specifically, Applicant cites the prior art of Nathwani et al. (NEJM, 2014, 371:1994-2004, see IDS filed 7/28/2021), wherein the Factor IX activity was increased by 5.1% and was therapeutically effective. By contrast, Applicant argues that complement Factor I levels must reach at least 50% maximal in humans to be therapeutically effective, therefore the surprising increase of serum levels up to four fold in a mouse model far exceeds the 50% increase needed for human subjects. Thus, Applicant argues that the inventor’s claimed method yielded unexpected results and could not have been predicted by the prior art.
Applicant's arguments and the prior art of Nathwani et al. (2014) have been fully considered but they are not persuasive.
In response to Applicant's first argument, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, Groendahl generally teaches AAV vectors for use in treatment or prevention of AMD, wherein the vector enable delivery of Factor I to the eye (Field of the Invention, p. 1 of priority document GB1519086.1).  Note that the method of Groendahl does not require that the AAV vector transduce the eye itself. Meanwhile, Song teaches treating eye diseases such as AMD by intravascular delivery of an AAV vector enabling delivery of Factor H to the eye. Specifically, Song demonstrates that intravascular administration of the AAV8 vector can return serum C3 to normal levels (e.g., Figs. 11, 18-22, 24-26 of 62/232,008 priority document). Importantly, Groendahl also teaches the AAV8 vector. Finally, Michels et al. (2005) that intravenous administration of therapeutic agent to treat AMD is advantageous because systemic therapy eliminates the risks of local injection to the eye, and has the additional advantage of having the ability to treat both eyes simultaneously in a patient with a single administration (p. 1045, 4th para). Thus, it would have been obvious to intravascularly administer an AAV vector encoding Factor I to treat AMD.
In regard to the use of a cell specific promoter, at no point does Groendahl disparage liver specific promoters (or intravascular administration for that matter). In fact, Groendahl teaches generic tissue-specific promoters (p. 25 of priority document GB1519086.1), and again Song teaches that a liver-specific promoter in particular is advantageous because targeting the liver is desirable for maximizing expression of the serum secreted complement factor (62/232,008 priority document p. 22, lines 17-19). Furthermore, as stated supra, Groendahl cites the review of Nilsson et al. teaching that Factor I is mainly synthesized in the liver, wherein a liver specific promoter would recapitulate the natural liver expression of Factor I. Thus, it would have been predictably obvious to combine a liver specific promoter to express Factor I.
In regard to Applicant’s argument alleging that liver expression of Factor I would change the principle of operation of the method of Groendahl and render it unsatisfactory for its intended use to delivery Factor 1 to the eye, contrary to Applicant’s assertion, it was well known that systemic administration of a therapeutic agent can readily allow delivery of that agent to the eye. As a first matter, Song is clearly directed to having serum Factor H reaching and treating the eye, and even proposes an animal model to study changes in the retina after treatment (Fig. 31 of 62/232,008 priority document). Furthermore, as stated supra, Michels et al. teaches that intravenous administration of therapeutic agent (i.e., an antibody) to treat AMD. Finally, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Lachmann et al. (WO2010/103291, published 9/16/2010, see IDS filed 11/08/2018) who teaches that well before the time of invention it was known that after intravenous injection of an agent that normalized iC3b levels, one can measure changes in deposits in the eye of the AMD patient (p. 9, last para, p. 10, 1st para.). Thus, Lachmann (WO2010) makes clear that systemic levels of a therapeutic agent to treat AMD can reach the eye.  Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Thus, Attorney statements regarding the inoperability of the prior art to treat the eyes of AMD patients by intravascular administration, are not evidence without a supporting declaration. 
Second, in regard to the fact that Song is directed to Factor H, while the method taught by Groendahl is directed to Factor I, as stated supra, it was known that complement Factor I and complement Factor H were “cofactors” that bind each other to mediate cleavage of C3b to its inactive form iC3b (priority document GB1519086.1, p. 10, line 24 of Groendahl, see also 62/232,008 priority document p. 6, last para. Fig. 7 of Song). Thus, because these complement factors share a biological nexus with respect to the C3 breakdown pathway in the serum of a subject, the successful administration and expression of Factor H by intravenous administration according to Song provided a reasonable expectation of success in the successful administration and expression of Factor I in the method taught by Greondahl.  Thus, any conclusions of unpredictability have to be made in the context of these two related members of the complement system. Furthermore, the Federal Circuit found that the claims at issue would have been obvious. There had been ample suggestion in the prior art that the claimed method would have worked. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.
Finally, in regard to the prior art of Nathwani et a. (2014), as a first matter, Applicant has misrepresented the findings of about 5% of steady state levels after intravenous delivery. Nathwanit (2014) teaches that the baseline values are less than 1% of normal values (p. 2002, Discussion), so an increase to 5% is a five-fold increase compared to pre-treatment levels. This is greater than the four-fold increase presented by Applicant. As a second matter, Nathwanti (2014) uses the LP1 promoter for liver specific expression of the hFIX transgene. Importantly, the prior art of Nathwanti (WO2016) teaches that the LP1 promoter is suboptimal for liver expression, and that other known promoters such as the HLP2 promoter can achieve levels as high at 70% of normal values after intravenous administration (p. 23, 1st para., see Fig. 6). Thus, the purported unexpected findings by Applicant with respect to transgene expression after intravenous administration are not that unexpected considering the promoter used.


Claims 2, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), and Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record), as applied to claim 1, in further view of Gronski et al., (US Patent 10,137,165, filed 11/01/2010)

As discussed previously, Groendahl teaches a method of treating a complement mediated disorder such as AMD in a subject comprising systemically administering an AAV vector comprising a nucleic acid encoding human complement Factor I.
However, although Groendahl teaches that complement Factor I therapy increases the level of C3b-inactivating and iC3b-degradation activity, they are silent with respect to providing complement Factor I such that the levels of 3b-inactivating and iC3b-degradation activity are above normal levels in a subject.
Gronski teaches methods of treating complement mediated disorders in a subject comprising administering complement Factor H. In regard to claims 2, and 11-14, Gronski teaches the levels of Factor H are increased above the normal levels in a subject by between 10% to 300% (col 4, 2nd para., col 5, 1st para., see claims 1, 11-14 of Gronski). Note that although, Gronski teaches increasing the levels of Factor H, it would have been understood that these increased levels of Factor H protein corresponded to similar increases in Factor H activity correlated with increasing the level of C3b-inactivating and iC3b-degradation activity in the subject (col 1, para. 4-6, col 5, last para., col 10, lines 44-45, see claims 8-9 of Gronski).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a complement mediated disorder in a subject comprising administering comprising increasing the levels of complement Factor I activity as taught by Groendahl and substitute increasing the levels of the complement factor activity by between 10% to 300% above the normal levels in the subject as taught by Gronski with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gronski because increasing the levels of complement factor activity above normal (i.e., supraphysiological) levels ensures that the levels of the mutated complement factor to be replaced are outcompeted by levels of the normal (i.e, wild-type) complement factor administered to the subject (col 3, 4th para., col 10, 5th para.). In regard to the reasonable expectation of success of doing so, because complement Factor I and complement Factor H are “cofactors” that bind each other to mediate cleavage of C3b to its inactive form iC3b (priority document GB1519086.1, p. 10, line 24 of Groendahl, see also col 1 last para. of Gronski), these complement factors share a biological nexus with respect being able to treat complement mediated disorders, wherein the successful treatment of complement mediated disease with supraphysiological levels of one type of complement factor (i.e., Factor H) provides a reasonable expectation of success in treating complement mediated disorders with supraphysiological levels of the other complement factor (i.e., Factor I).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged and have been addressed supra.


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), and Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record), as applied to claims 1, 18 and 19, in further view of Seddon et al. (US 2011/0177957, filed 4/17/2009, prior art of record)

As discussed previously, Groendahl teaches a method of treating a complement mediated disorder such as AMD in a subject comprising systemically administering an AAV vector comprising a nucleic acid encoding human complement Factor I.
However, although Groendahl teaches genetic mutations contribute to AMD ([0004] of 2019/0221930, see also priority document GB1519086.1 p. 1, 3rd para.), they are silent with respect to the subject being homozygous or heterozygous for SNPs associated with AMD.
With respect to instant claims, Seddon (2011) teaches methods for determining whether a subject is at risk for developing AMD based on complement factor polymorphisms (Abstract). In regard to claims 20-22, Seddon (2011) teaches determining the risk of AMD in the subject based on whether the subject is either heterozygous or homozygous for a SNP of a complement factor, such as complement factor I (alias CFI) ([0011, 0019, 0021, 0033], Example 3, see Tables 7 & 8).  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a subject with AMD mutations as taught by Groendahl and combine the steps of determining the risk of a subject to develop AMD due to SNPs as taught by Seddon (2011) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Seddon (2011) because determining the risk for AMD is useful for early detection of AMD to develop treatment course [0009-0010, 0083].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged and have been addressed supra.


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015) in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record), and Seddon et al. (US 2011/0177957, filed 4/17/2009, prior art of record), as applied to claim 20, in further view of Gronski et al., (US Patent 10,137,165, filed 11/01/2010) and Seddon et al. (US 2014/0342919, filed 3/10/2014)

As discussed previously, Groendahl and Seddon suggest methods of determining the risk of AMD based on SNPs of complement Factor I, and treating AMD in a subject comprising administering an AAV vector comprising a nucleic acid encoding complement Factor I.
However, although Seddon (2011) teaches that homozygous SNPs generally exhibit a greater risk for AMD [0044, 0080], Groendahl and Seddon (2011) are silent with respect to treating the AMD subject such that complement Factor I activity levels are at least 10% above normal in a heterozygous SNP or at least 50% above normal in a homozygous SNP.
Gronski teaches methods of treating complement mediated disorders in a subject comprising administering complement Factor H. In regard to claims 23 and 24, Gronski teaches the levels of Factor H are increased above the normal levels in a subject by between 50% to 300% (col 4, 2nd para., col 5, 1st para., see claims 1, 11-14 of Gronski). Note that although, Gronski teaches increasing the levels of Factor H, it would have been understood that these increased levels of Factor H protein corresponded to similar increases in Factor H activity correlated with increasing the level of C3b-inactivating and iC3b-degradation activity in the subject (col 1, para. 4-6, col 5, last para., col 10, lines 44-45, see claims 8-9 of Gronski). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a human subject at risk to develop AMD due to SNP mutations as taught by Groendahl et al. and Seddon (2011) and substitute increasing the levels of the complement factor activity by between 50% to 300% above the normal levels in the subject as taught by Gronski with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gronski because increasing the levels of complement factor activity above normal (i.e., supraphysiological) levels ensures that the levels of the mutated complement factor to be replaced are outcompeted by levels of the normal (i.e, wild-type) complement factor administered to the subject (col 3, 4th para., col 10, 5th para.). In regard to the % increase relative to zygosity, as stated supra, Seddon (2011) teaches that homozygous mutations present a higher risk for AMD, thus it would have been obvious to achieve a greater % increase in homozygous vs. heterozygous subjects; nevertheless, instant claims only require at least a 50% increase independent of the zygosity and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In regard to the reasonable expectation of success of doing so, because complement Factor I and complement Factor H are “cofactors” that bind each other to mediate cleavage of C3b to its inactive form iC3b (priority document GB1519086.1, p. 10, line 24 of Groendahl, see also col 1 last para. of Gronski), these complement factors share a biological nexus with respect being able to treat complement mediated disorders, wherein the successful treatment of complement mediated disease with supraphysiological levels of one type of complement factor (i.e., Factor H) provides a reasonable expectation of success in treating complement mediated disorders with supraphysiological levels of the other complement factor (i.e., Factor I).  Finally, Seddon et al., (2014), who is the same inventor as Seddon et al., (2011) discloses a genus of SNPs in complement Factor I that yield “damaging” mutant proteins with decreased ability to deactivate C3b ([0082-0083], see Fig. 2, and Sup Table 2). Thus, it would have been predictably obvious to overexpress normal complement Factor I to supraphysiological levels to outcompete the damaging mutation complement Factor I proteins.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged and have been addressed supra.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), and Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record), as applied to claim 1, in further view of Zhang et al., (US 9,291,622, filed 5/21/2010, patented 3/22/2016, prior art of record)

As discussed previously, Groendahl teaches a method of treating a complement mediated disorder such as AMD in a subject comprising systemically administering an AAV vector comprising a nucleic acid encoding human complement Factor I.
However, Groendahl is silent with respect to readministering the vector at least a week later based on the level of C3b-inactivating and iC3b-degradation activity in the subject.
Nevertheless, in regard to claim 25, Song teaches repeating the administration of the viral vector ([0100] of 2019/0177381, see also 62/232,008 priority document p. 30, lines 7-9). Furthermore, Song teaches determining C3 levels as a measure of C3b-inactivating and iC3b-degradation activity in the subject after 1 week or 1 month as compared to normal (i.e., wild-type) levels (Figs. 10-11, 15-16, 23-30 of 2019/0177381, see also 62/232,008 priority document Figs. 10-11, 18-21, 24-26). Furthermore, in regard to the determining step of claim 25, Zhang et al. (2016) teaches that determining intact C3 levels is functionally equivalent to determining the C3b-inactivating and iC3b-degradation activity (col 42, Example 4).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of treating a complement mediated disorder in a subject comprising administering an AAV vector comprising a nucleic acid encoding complement Factor I as taught by Groendahl and combine the steps of determining the levels of complement factor activity and readministration after at least a week in order to achieve wild-type levels as taught by Song with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Groendahl and Song because as stated supra, the AAV vector does not integrate into cells, AMD is a progressive disease, and Song teaches the AAV vector mediated expression of the complement factors is transitory ([0008-0009] of 2019/0177381, see also 62/232,008 priority document p. 4, Summary of the Invention). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged and have been addressed supra.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), and Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record), as applied to claims 1 and 10, in further view of Nathwani et al. (WO2016/075473, filed 11/12/2015)

As discussed previously, Groendahl teaches a method of treating a complement mediated disorder such as AMD in a subject comprising systemically administering an AAV vector comprising a nucleic acid encoding human complement Factor I.
However, although Song suggests liver specific promoters, they are silent with respect to the HLP2 promoter of SEQ ID NO: 10.
In regard to instant claims, Nathwani teaches a method of gene therapy comprising systemically administering an AAV vector encoding a therapeutic gene (i.e., Factor IX) that is operably linked to the HLP2 promoter of SEQ ID NO:10 (p. 2, 4th para., p. 8, 2nd-3rd para., p. 17, 5th para., p. 25, 2nd para., Figs. 5 & 6, see also SCORE report 06/08/2022, rng file, result #1, see also rng file, result #3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of treating a complement mediated disorder in a human subject comprising systemically administering an AAV vector comprising a nucleic acid encoding complement Factor I operably linked to a liver specific promoter as suggested by Groendahl and Song and substitute the HLP2 promoter of SEQ ID NO: 10 as taught by Nathwani with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Nathwani because the HLP2 promoter of SEQ ID NO:10 contains an extra enhancer region to increase expression in the liver and is relatively small which allows more efficient packaging of the AAV vector (p. 2, 4th para., p. 8, last para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged and have been addressed supra.


Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Groendahl et al., (US2019/0255193, filed 10/27/2016, published 8/22/2019, with priority to GB1519086.1 filed 10/28/2015, prior art of record), in view of Song et al., (US2019/0177381, filed 9/23/2016, with priority to 62/232,008 filed 9/24/2015, prior art of record), Michels et al., (Opthalmology, 2005, 112:1035-1047), Gao et al., (US7,790,449, patented 9/07/2010, prior art of record), and Nilsson et al., (Mol Immunology, 2011, 48:1611-1620, prior art of record)

With respect to claim 53, Groendahl teaches a method for treating a complement-mediated disorder of the eye in a subject in need thereof, which comprises administering to the subject a therapeutically effective amount of recombinant AAV vector comprising a nucleic acid encoding complement Factor I to be expressed in the subject (Summary of the Invention of 2109/02555193, see also priority document GB1519086.1 p. 3, Summary of the Invention). Furthermore, Groendahl teaches that complement Factor I increases the level of C3b-inactivating and iC3b-degradation activity  ([0102, 0107] of 2109/02555193, see also priority document GB1519086.1 p. 7, Factor I). 
In regard to complement Factor I of claim 53, Gorendahl teaches the human complement Factor I that is encoded by nucleic acid sequence SEQ ID NO: 2 ([0130] of 2019/0255193, see also priority document GB1519086.1 p. 9), which corresponds to NM_000204 and is translated into the amino acid of SEQ ID NO:2 (see SCORE report 06/08/2022, rag file, result #13, see also rup file, result #2). Furthermore, Gorendahl explicitly teaches the subject is a human ([0188, 0281] of 2019/0255193, see also priority document GB1519086.1 p. 17, lines 18-19, p.29, lines 12-13), which makes obvious to using a human complement Factor I.
However, Groendahl is silent with respect to intravenous administration to the subject.
Nevertheless, similar to Groendahl, Song teaches methods of treating complement mediated disorders such as AMD in a subject comprising administering a viral vector comprising a nucleic acid encoding complement Factor H, thereby increasing the level of C3b-inactivating and iC3b-degradation activity in the subject (col 2, Summary of the Invention of 2019/0177381, see also 62/232,008 priority document p. 4, Summary of the Invention)
In regard to claim 53, Song teaches intravenous administration of the viral vector to the subject ([0027-0028, 0033-0034, 0039-0040, 0043, 0047-0048] and Figs. 10-11, 15-16, 21, 22, 24, and 28-29 of 2019/0177381, see also 62/232,008 priority document p. 7, last para., p. 8, 2nd para., p. 9, 4th para., p. 10, 2nd para, p. 11 3rd & 4th para., p. 12, 2nd para., p. 39, 2nd para., and Fig. 10-11, 18, and 24-26).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to a method of treating a complement mediated disorder in a human subject comprising administering an AAV vector comprising a nucleic acid encoding human complement Factor I as taught by Groendahl and substitute intravenous administration as taught by Song with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Michels et al. (2005) who teaches a method for treating AMD in a human subject by intravenous administration of therapeutic agent because systemic therapy eliminates the risks of local injection to the eye, and has the additional advantage of having the ability to treat both eyes simultaneously in a patient with a single administration (p. 1045, 4th para). In regard to the reasonable expectation of success of substituting the local delivery method of Groendahl with systemic delivery, Song demonstrates that intravenous administration of a viral vector encoding complement Factor H is a successful method of treating several complement mediated disorders (e.g., aHUS, retinal injury, glomerulopathy, etc.). Furthermore, because complement Factor I and complement Factor H are “cofactors” that bind each other to mediate cleavage of C3b to its inactive form iC3b (priority document GB1519086.1, p. 10, line 24 of Groendahl, see also 62/232,008 priority document p. 6, last para. Fig. 7 of Song), these complement factors share a biological nexus with respect being able to treat complement mediated disorders, wherein the successful treatment of one type complement mediated disorder by intravenous administration of the complement Factor H vector by Song provides a reasonable expectation of success in treating the other complement mediated disorder (i.e., AMD) comprising intravenous administration of the human complement Factor I vector in the method taught by Greondahl.  
However, in regard to the tissue expression of the human complement Factor I as per claim 53, Groendahl is silent with respect to expression of the complement Factor I from the liver to increase serum levels.
  Nevertheless, as stated supra, Song teaches methods of treating AMD comprising administering a viral vector comprising a nucleic acid encoding complement Factor H. Specifically, in regard to the target tissue as per claim 53, Song teaches the nucleic acid encoding the complement Factor is expressed in liver cells ([0039, 0080, 0094, 0100] of 2019/0177381, see also 62/232,008 priority document p. 22, lines 17-19, p. 28, line 19, p. 30, line 9, Figs. 16-17). Furthermore, Song teaches that after intravenous administration of the viral vector, the level of C3b-inactivating and iC3b-degradation activity in the serum of the subject is increased (Figs. 11, and 23-30 of 2019/0177381; see also 62/232,008 priority document p. 8, 2nd para., p. 9, 4th & 5th para., and Figs. 11 & 18-21). Specifically, in order to achieve liver expression, Song teaches administrating an AAV vector with liver tropism such as one with an AAV8 capsid ([0027-0028, 0033-0034, 0039-0040, 0043, 0047-0048] and Figs. 10-11, 15-16, 21, 22, 24, and 28-29 of 2019/0177381, see also 62/232,008 priority document p. 7, last para., p. 8, 2nd para., p. 9, 4th para., p. 10, 2nd para, p. 11 3rd & 4th para., p. 12, 2nd para., p. 39, 2nd para., and Fig. 10-11, 18, 24-26, and 33, see claim 15). Notably, in regard to the liver tropism of viral vectors comprising an AAV8 capsid, Song cites the prior art of Gao et al. (US 7,790,449), which evidences that viral vectors comprising the AAV8 are the most efficient for liver-directed gene transfer (col 29, 1st para., Table 3 of Gao). In addition, in order to achieve liver expression, Song also teaches the nucleic acid encoding the complement factor is operably linked to liver specific promoter ([0080] of 2019/0177381; see also 62/232,008 priority document p. 22, lines 15-25, see claim 16). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of treating a complement mediated disorder in a subject comprising systemically administering a AAV vector comprising a nucleic acid encoding complement Factor I as suggested by Groendahl, Song, and Michels and combine an AAV8 capsid and liver promoter in order to allow expression from the liver to increase serum levels of C3b-inactivating and iC3b-degradation activity as taught by Song and Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Groendahl teaches AAV8 capsid as the viral vector ([0205-0207, 0232] of 2019/0255193, see also priority document GB1519086.1 p. 19, lines 19-30, p. 24 line 24), thereby making this an obvious choice among AAV vectors. Furthermore, in regard to targeting liver expression comprising the AAV8 vector and liver promoter, Groendahl cites the review of Nilsson et al. describing the expression of Factor I (see also priority document GB1519086.1 p. 7, Factor I), who teaches that Factor I is serum protein mainly synthesized in the liver (p. 1611, Abstract, Section 2). Moreover, Song teaches targeting the liver is desirable for maximizing expression of the serum secreted complement factor ([0080] of 2019/01777381; see also 62/232,008 priority document p. 22, lines 17-19), Thus, increasing serum levels by expression in the liver comprising intravenous administration of an AAV8 capsid containing vector with a liver specific promoter would have been obvious.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/17/2022 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633